Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (2-5, 8, 10-13, 16, 17, 20, 21)  of U.S. Patent No. 10162405 in further view of Sistla and Choi. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1, 6, 8)  of U.S. Patent Application No. 10162405 as shown in the corresponding table below contains every element of method claims (2-5, 8, 10-13, 16, 17, 20, 21) respectively of the instant application and therefore anticipates the claims. Claims (6, 7, 9, 10, 14, 15, 18, 19) are further anticipated in view of Choi, Sistla, and patent application 10162405.
Present Application No. 16/230997
Claim 2, 10, 20.  A system, comprising: a central processor (CP); and a graphics processor (GP) communicatively coupled to the CP and including one or more GP resources, wherein the CP or the GP includes circuitry to: perform  successive control loop iterations each during a different respective power management evaluation interval, each of the successive control loop iterations comprising a respective instance of a sequence of phases which comprise a first phase and a second phase subsequent to the first phase, wherein the phases are each to generate, according to a different respective management algorithm,  a respective one or more values each for a respective one of multiple control parameters, and wherein a first control parameter of the multiple control parameters is a candidate to be set by the first phase, and to be subsequently modified by the second phase; and
output a set of configuration parameter requests to configure the one or more graphics processor (GP) resources based on the power management evaluation 

U.S. Patent No. 10162405 in view of prior art
1. (Previously Presented) A system, comprising: a central processor (CP) to execute a first application and a second application; a graphics processor (GP) communicatively coupled to the CP and including one or more GP resources, the GP to receive from the CP a first workload originated by the first application and a second workload originated by the second application; an electronic memory communicatively coupled to at least the GP, and to store a first application-specific graphics processor (GP) context in association with the first application, the first GP context specifying a first hardware configuration of the GP resources, and to store a second application-specific GP context in association with the second application, the second GP context specifying a second hardware configuration of the GP resources; and wherein the GP includes a microcontroller to: determine the first hardware configuration of the GP resources from the first GP context stored in the memory in response to the origin of the first workload being the first application; configure the GP resources into the first hardware configuration, as specified by the first GP context; schedule processing of the first workload on the GP resources in the first hardware configuration; determine the second 

6 (Previously Presented) The system of claim 1, wherein the microcontroller is to: determine a dominant GP context that specifies the hardware configuration of the GP resources for a largest cumulative time within the first GP power management evaluation time interval;  employ, in the one or more GP power management algorithms, a performance target associated with 

8.    (Previously Presented) The system of claim 1, wherein the power management logic is to: sequentially execute a GP power management control loop once in each GP power management evaluation time interval, the loop comprising:
an identification of the one or more GP resources that may be power-gated without impacting performance of workload processing; a determination of one or more performance targets associated with workload processing; an identification of one or more target power states that achieve the one or more performance targets; and an output of one or more hardware configuration parameter requests indicative of the GP resource power-gating, performance targets, or target power states.

See rejection and mapping below.


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sistla (Pub. No. US 2013/0179706) in view of Choi (Pub. No. US 2016/0062445) in further view of Kaushal (Patent No. US 9,568,970).
Claim 2, Sistla teaches “a system, comprising: a central processor (CP) ([0022] In one embodiment, circuit 100 can be implemented in logic of a power control unit (PCU) of a processor); and a graphics processor (GP) communicatively coupled to the CP and including one or more GP resource ([Fig. 5] graphics engine and associated 410 resources), wherein the CP or GP includes logic to: 
perform successive control loop iterations each during a different respective power management evaluation interval ([0026] As further seen in table 150, each entry includes a plurality of fields. In the embodiment shown in FIG. 2, fields 152, 154, 156 and 158 are provided. Each field is associated with a given one of the multiple bins as discussed above, namely a given policy. In other embodiments, each field can be associated with a given EPB value. Thus for each power management feature setting, every bin can have a value in its corresponding field. In specific implementations, each field may include a value that can be used to control enablement of a power management feature, provide a configuration register value or so forth. For some features and settings, it is possible that multiple bins may have the same value, however the scope of the present invention is not limited in this aspect. [0027] Based on the bin value, a respective column of the table can be accessed and all of the fields of the accessed column can be read out, e.g., as a single vector read or iteratively via a field of an entry per cycle. As will be discussed below, these values output from the table can be provided to a change detector 160. Although shown at this high level in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.), output a set of configuration parameter requests to configure the one or more graphics processor (GP) resources based on the power management evaluation interval, wherein any communication by the circuitry to request a configuration of the one or more GP resources based on the power management evaluation interval is after the second phase ([0034] If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard. Examiner notes that because settings may be updated every interval, it would be obvious to one ordinarily skilled in the art, updates may be “after the second phase”)”.
However, Sistla may not explicitly teach the remaining limitations.
Sistla does teach providing settings to control various processing resources.
Choi teaches “output the set of configuration parameter requests to one or more graphics processor (GP) resources ([0117] The power consumption control apparatus 100 provides information, in the resource use information, indicating whether the code block uses the resource selected in operation 510. [0127] When it is determined in operations 620 and 630 that the current power consumption level of the predetermined resource is a low power level and the next code block to be processed will use the corresponding resource, the power consumption control apparatus 100 may proceed to operation 625 to change the power consumption level of the corresponding resource to a high power level. Alternatively, when it is determined that the next code block to be processed will not use the corresponding resource, the power consumption control apparatus maintains the current power consumption level and immediately proceeds to operation 680 to determine whether a code block to be processed remains.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Choi with the teachings of Sistla in order to provide a system that teaches directions provided to graphics resources to control power consumption. The motivation for applying Choi teaching with Sistla teaching is to provide a system that allows for efficient use of power. Sistla and Choi are analogous art directed towards managing power of processors. Together Sistla and Choi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Choi with the teachings of Sistla by known methods and gained expected results. 
However, the combination may not explicitly teach the newly amended language.
Sistle does teach within table 2, different settings of features per power profile that may be updater iteratively.
Kausal teaches “perform successive control loop iterations each during a different respective power management evaluation interval, each of the successive control loop iterations comprising a respective instance of a sequence of phases (ex. initial state and setting state) which comprise a first phase and a second phase subsequent to the first phase, wherein the phases are each to generate, according to a different respective management algorithm, a respective one or more values (i.e. off or on state of Sistle Fig. 2 settings parameter) each for a respective one of multiple control parameters (i.e. elements/components equivalent to Sistle Fig. 2 feature parameter), wherein a first control parameter of the multiple control parameters is a candidate to be set by the first phase, ([Col. 8, Line 15-42] In an embodiment, the set of first hardware elements can be configured to dynamically receive one or more input specifications, power profiles (ex. Fig. 2, 152, 154, 156 of Sistle) of one or more hardware elements, and one or more external inputs in order to generate one or more power profile management instructions and communicate the generated one or more power profile management instructions to one or more of the second hardware elements. Aspects of the present application also provide dynamic power profile management instructions for dynamically assigning power domain and voltage domain to the hardware elements of the SoC or NoC. Based on the given input, a hardware element of the present disclosure can determine one or more hardware elements/components that need to changes their power state (e.g. go ON /OFF) when the SoC switches from one power profile to another, or when any region(s) or particular hardware element(s) of SoC need to change their power profile. Example implementations of the present application include analysis of the input specification, and determination of interdependency of components/agent/hardware elements on chip, and generate power profile management instructions. Hardware elements configured to enable sequencing of power switching to take place can also be configured to determine one or more other hardware elements/component that can change their power state (switched ON /OFF) in parallel based on a given input specification when the SoC or a segment of SoC switches from one power profile to another.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kausal with the teachings of Sistla, Choi in order to provide a system that teaches setting of values. The motivation for applying Kausal teaching with Sistla, Choi teaching is to provide a system that allows for efficient use of power by updating functions based upon power management profiles. Sistla, Choi, Kausal are analogous art directed towards managing power of processors. Together Sistla, Choi, Kausal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kausal with the teachings of Sistla, Choi by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Choi teaches “the system of claim 2, wherein to perform a first instance of the sequence of phases (i.e. as taught by Sistla), the GP is to determine one or more first parameter values indicative of a first GP resource of the one or more GP resources not contributing to performance of a workload that may be powered down ([0071] The power consumption control apparatus 100 confirms that the first code block 210 includes an ADD command, an SQRT command, and a SAMPLE command and determines that the ADD command, the SQRT command, and the SAMPLE command use the ALU, the SFU, and the texture unit, respectively. As described above, since the power consumption control apparatus 100 is capable of acquiring the resource use information of the selected resource, whether the SFU and the texture unit are used to process the first code block 210 may be recorded in the resource use information 220. [0064] The power consumption controlling unit 180 determines a power consumption level of a resource based on the determination result of the code characteristic extracting unit 165. That is, the power consumption control apparatus 180 determines a power consumption level of a resource selected by the resource selecting unit 163 by using the resource use information 170, and control power consumption of the selected resource based on the determined power consumption level. The power consumption controlling unit 180 reduces a power consumption level of an unused resource among the resources selected by the resource selecting unit 163.)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein Choi teaches “the system of claim 3, wherein to perform the first instance of the sequence of phases, the GP is to determine one or more second parameter values indicative of one or more performance targets associated with processing the workload with the one or more GP resources that are not to be powered-down ([0080] Hereinafter, the high power level may correspond to a sufficiently high power level that does not exceed a power which a predetermined resource can maximally receive but must be consumed so as to use the resource. If power currently consumed in the resource is lower than a necessary level, the power consumption control apparatus 100 may increase the power consumption level of the corresponding resource.).
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein Choi teaches “the system of claim 3, wherein to perform the first instance of the sequence of phases, the GP is to identify one or more third parameter values indicative of target power states for the one or more GP resources powered-up needed to achieve the one or more performance targets ([0089] According to an exemplary embodiment, the power consumption control apparatus 100 may change the power consumption level of the SFU 370 to the low power level when the length of the second code block 320 is greater than a predetermined threshold value. A time is required when the power consumption control apparatus 100 changes the power consumption level, and a load occurs in the change of the power consumption level itself. Therefore, it may be determined that when the length of the code block is greater than the predetermined threshold value, it is advantageous to reduce the power consumption level of the corresponding resource during the length (that is, latency) of the code block. That is, the power consumption control apparatus 100 may determine whether the length L2 recorded in the second resource use information 325 is greater than the threshold value.)”.
Claim 6, the combination teaches the claim, wherein Sistla teaches “the system of claim 4, perform the first instance of the sequence of phases, the GP is further to process one or more non-workload-specific event-driven tasks ([0022] “However, understand the scope of the present invention is not limited in this way. As an example instead of a minimum function, an averaging between the individual thread values can be performed. Another example is to make the minimum function per control power domain that may hold several sets of cores or threads.”)”.
Claim 7, the combination teaches the claim, wherein Choi teaches “The system of claim 5, wherein to perform the first instance of the sequence of phases, the GP is further to modify at least one of the parameter values previously determined for the parameter set based on the event-driven task processing ([0078] FIG. 3 is a diagram of a method of controlling power consumption levels of GPU resources and a method of reordering a code block processing sequence in the power consumption control apparatus. [0079] In order to use a specific resource of a GPU, the corresponding resource consumes a high power level, but an unused resource is capable of operating with power having a low power level. Therefore, the power consumption control apparatus 100 according to the exemplary embodiment may reduce a power consumption level of an unused resource.)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Sistla teaches “the system of claim 7, wherein one sequential determination of a configuration parameter set is performed for each GP power power management interval ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 9, the combination teaches the claim, wherein Sistla teaches “the system of claim 8, wherein each sequential determination of the configuration parameter set is triggered periodically, or in ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 10, “A non-transitory computer-readable media, including instructions stored thereon, which when executed by a processing system, cause the system to perform a method, comprising: 
perform  successive control loop iterations each during a different respective power management evaluation interval, each of the successive control loop iterations comprising a respective instance of a sequence of phases which comprise a first phase and a second phase subsequent to the first phase, wherein the phases are each to generate, according to a different respective management algorithm, a respective one or more values each for a respective one of multiple control parameters, and wherein a first control parameter of the multiple control parameters is a candidate to is similar to claim 2 and therefore rejected  with the same references and citations.
Claim 11, “the media of claim 10, wherein performing a first instance of the sequence of phases comprises: determining one or more parameter values indicative of a first GP resource of the one or more GP resources not contributing to performance of a workload that may be powered down” is similar to claim 3 and therefore rejected  with the same references and citations.
Claim 12, “the media of claim 11, wherein performing a first instance of the sequence of phases further comprises: determining one or more parameter values indicative of one or more performance targets associated with processing the workload with the one or more GP resources powered-up” is similar to claim 3 and therefore rejected  with the same references and citations.
Claim 13, “the media of claim 12, wherein performing a first instance of the sequence of phases further comprises: identifying one or more parameter values indicative of target power states for the one or more GP resources powered-up needed to achieve the one or more performance targets” is similar to claim 3 and therefore rejected  with the same references and citations.
Claim 14, “the media of claim 13, further comprising instructions, which when executed by the processing system, further cause the system to perform the method further comprising: processing one or more non-workload-specific event-driven tasks” is similar to claim 9 and therefore rejected  with the same references and citations.
Claim 15, the combination teaches the claim, wherein Sistla teaches “the media of claim 14 further comprising instructions, which when executed by the processing system, further cause the system to perform the method further comprising modifying at least one of the parameter values previously determined for the parameter set based on the event-driven task processing ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 16, the combination teaches the claim, wherein Sistla teaches “The media of claim 14 wherein determining the one or more parameter values indicative of the  first GP resource, the one or more performance targets, or the target power states, further comprises: storing, in association with a first GP context, GP performance data generated when first workloads are processed with the one or more GP resources configured based on the first GP context ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 17, the combination teaches the claim, wherein Sistla teaches “the media of claim 16, wherein determining the one or more parameter values indicative of the first GP resource, the one or more performance targets, or the target power states, further comprises: storing, in association with a second GP context, GP performance data generated when second workloads are processed with the one or more GP resources configured based on the second GP context ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 18, the combination teaches the claim, wherein Sistla teaches “the media of claim 17, wherein determining the one or more parameter values indicative of the first GP resource, the one or more performance targets, or the target power states, further comprises: averaging the stored GP performance data between the first and second GP contexts, or processing GP performance data associated with the first GP context independently from GP performance data associated with the second GP context ([0034] If instead a bin change has occurred, control passes to block 250 where a power-performance table can be accessed based on the bin. This table access thus can be used to read out for the given bin, and for each of multiple power management features, one or more settings or other values used to control the power management feature. This reading and the updating process can be performed iteratively for each feature. Thus it can be determined whether an additional power management features present in the table (diamond 255). If not, method 200 terminates for that evaluation interval. If another feature is present, it can be determined whether a change in the feature settings has occurred since the last read out from the table (diamond 260). If not control passes back to diamond 255. If instead a feature change has occurred, control passes to diamond 270 where it can be determined whether the feature is a PCU-controlled feature. If so, one or more settings for the feature can be updated in the PCU (block 290). Such updating can be via configuration register updates or so forth. Otherwise if the updates are for a power management feature controlled by an external agent, control passes to block 280 where one or more messages, e.g., write messages can be sent to the destination agent to update the settings accordingly. For example, writes can be issued to target using a given message channel (e.g., QPI, integrated memory controller, a Peripheral Component Interconnect Express (PCI Express.TM. (PCIe.TM.)) link or so forth). Although shown with this particular implementation in the embodiment of FIG. 3, understand the scope of the present invention is not limited in this regard.)”.
Claim 19, the combination teaches the claim, wherein Choi teaches “The media of claim 18, wherein outputting the set of configuration parameter requests to one or more graphics processor (GP) resources further comprises: outputting, to the one or more GP resources global configuration parameter requests determined based on the averaging of the GP performance data; or updating the first and second GP contexts with GP context-specific parameter values determined based on the independently processed GP performance data ([0094] According to an exemplary embodiment, the power consumption control apparatus 100 may minimize the change in the power consumption level of the texture unit 390 by reordering the processing sequence of the blocks. For example, as illustrated in FIG. 3, the processing sequence includes the second code block 320, the first code block 310, and the third code block 330 instead of the first code block 310, the second code block 320, and the third code block 330. [0095] According to an exemplary embodiment, the power consumption control apparatus 100 may reference the resource use information 310, 320, and 330 so as to reorder the processing sequence of the plurality of code blocks. For example, the power consumption control apparatus 100 may calculate a change amount of a bit value of a referenced field with reference to the texture unit fields of the resource use information 310, 320, and 330. That is, when the power consumption control apparatus 100 processes the first code block 310, the second code block 320, and the third code block 330 in this order, the change in the bit values of the texture unit fields of the resource use information 310, 320, and 330 occurs twice (from 0 to 1 and from 1 to 0). However, when the power consumption control apparatus 100 processes the second code block 320, the first code block 310, and third code block 330 in this order, the change in the bit values of the texture unit fields of the resource use information 310, 320, and 330 occurs once. Since the power consumption control apparatus 100 is capable of maintaining the low power level during an (L1+L3) cycle (the sum of the length of the first code block and the length of the third code block) by reordering the processing sequence, it is possible to efficiently manage the power consumption.)”.
Rational to claim 2 is applied here.
Claim 20, “An apparatus, comprising: a first processor; and a second processor communicatively coupled to the first processor, wherein the second processor includes one or more graphics processor resources, wherein the first processor or the second processor comprises circuitry to:  perform successive control loop iterations each during a different respective power management evaluation interval, each of the successive control loop iterations comprising a respective instance of a sequence of phases which comprise a first phase and a second phase subsequent to the first phase, wherein the phases are each to generate, according to a different respective management algorithm, a respective one or more values each for a respective one  of multiple control parameters, and wherein a first control parameter of the multiple control parameters is a candidate to be set by the first phase, and to be subsequently modified by the second phase, wherein to perform a first instance of the sequence of phases, the  circuitry is to determine one or more parameter values indicative of the one or more graphics processor resources that do not contribute to performance of a workload that may be powered down; and output a set of configuration parameter requests to configure the one or more graphics processor resources based on the power management evaluation interval, wherein any communication by the circuitry to request a configuration of the one or more graphics processor resources based on the power management evaluation interval is after the second phase” is similar to claim 2 and 3 and therefore rejected with the same references and citations.
Claim 21, “The apparatus of claim 20, wherein the one or more parameter values are a first one or more parameter values, and wherein to determine the configuration parameter set, the circuitry is to determine one or more second parameter values indicative of one or more performance targets associated with processing the workload with the one or more graphics processor resources that are is similar to claim 4 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199